RAWLINSON, Circuit Judge,
concurring in part, and concurring in result.
I agree with the result reached by the majority, reversing and remanding this matter for the administrative law judge (ALJ) to provide “clear and convincing reasons” for rejecting the opinion of Dr. Kuehinad, a treating physician.
I write separately because I part company with the majority disposition’s similar conclusion as to Dr. Tinker. As a psychologist, Dr. Tinker was not qualified to render a disability opinion addressing a combination of mental and physical impairment. See, e.g., Holohan v. Massanari, 246 F.3d 1195, 1202 n. 2 (9th Cir. 2001) (Recognizing that “[ujnder certain circumstances, a treating physician’s opinion on some matter may be entitled to little if any weight. This might be the case, for instance, if the treating physician ... offers an opinion on a matter not related to her or his area of specialization.” Citing 20 C.F.R. § 404.1527(d)(5)). Dr. Tinker offered no disability opinion predicated upon mental impairments, the only impairments he was qualified to address. As a result, the ALJ had no obligation to provide reasons for rejecting an opinion that Dr. Tinker was not qualified to give.
I would reverse and remand, but only for the ALJ to give clear and convincing reasons for rejecting the opinion of Dr. Kuehinad.